Lyon, J. (dissenting):
Sophia Morison died on the 16th day of August, 1915. She was of the age of fifty-two years. She left an instrument in writing, of date March 11, 1915, purporting to be her last will and testament. In this will Otto Brand was named as executor, and he presented and filed in the surrogate’s office *148a petition for the probate of said will. Harry G. Morison and Antoinette Fraser, her brother and sister and only heirs at law and next of kin, filed objections to the probate thereof and demanded a trial of the issues by a jury. Thereafter an order was made directing the trial in the Supreme Court before a jury of the following questions: “ 1: Is, or is not, the instrument propounded herein the last will and testament of Sophia Morison, deceased? 2. Was, or was not, such instrument duly executed as required by law? 3. Was, or was not, said Sophia Morison at the time of making such instrument of sound mind and memory, and capable of making a will? 4. Was, or was not, the execution of said instrument by said Sophia Morison obtained by undue influence? ” The jury decided the first three questions in the negative, and the last question in the affirmative. From the decree of the Surrogate’s Court entered thereon this appeal has been taken.
The father and mother of Sophia Morison, with whom Sophia lived, died in 1913. Each left a will by which the greater portion of the property was given to the two daughters. Their brother filed objections to the probate of both wills. He also brought an action against both the sisters in relation to the real estate. The will contests were finally compromised and settled by the sisters deeding to the brother ten acres of land including a mill. As a result of the legal proceedings, the relations between Sophia Morison and her brother were unfriendly. The relations between Sophia Morison and her sister continued friendly. Prior to 1900 the parents were members of the Mongaup Valley Presbyterian Church. During the years 1901 and 1902 Rev. E. Corneille was the pastor of the North White Lake Methodist Church. During the time while he was in charge of that church Sophia Morison and her parents became members thereof. Thereafter Rev. Corneille became Sophia’s adviser, and he and his family remained close friends with her after moving away from White Lake. They visited at her home, and she made them presents of money, depositing money in the savings bank in trust for the wife, and numerous endearing letters passed between them. She advanced a portion of the expenses of educating the son as a physician. The relations between her and the Corneille family were of the most confidential character. In the city *149of Brooklyn there was a Methodist Episcopal hospital over which Otto Brand from 1913 was field secretary. One of his duties was to interest and interview persons who were in a position to give financial assistance to the hospital. In 1913 Rev. Corneille wrote to the superintendent that he had been speaking to a lady friend about the hospital, and that she was about making her last will and would like to leave it something, so that if they had any special form to send it on and he would attend to the rest. In response such form was sent him. In August, 1914, he again wrote the superintendent stating that his friend was anxious to leave this hospital $1,000 as a thank offering for the recovery of his son, and was going to have it done next week while he was there on his vacation, and asking the superintendent to kindly send him a form. This was done, with a letter of thanks for his interest in their work. In December, 1914, Sophia Morison went to the hospital for treatment and remained there about four weeks. She was treated for heart disease only. While she was at the hospital Rev. Corneille was there a portion of the time as a patient. He had made the arrangements for her going there. His wife started from White Lake with Sophia, coming as far as Newburgh, and his son met her at Weehawken and took her to the hospital. While she was at the hospital Rev. Corneille visited her, and she became acquainted with Rev. Otto Brand, who was also a Methodist clergyman, and who had been informed by Rev. Corneille that she was the person whom he had written would leave to the hospital $1,000. She was also visited by Mr. Webel who was the administrator with the will annexed of her father’s and mother’s estates. She spoke to him of her will, and said she wished she had made her peace with her brother and sister before she left. She said that she would like to be on friendly terms with them, but that she would not send for them. He told her that she would never be on friendly terms with her brother as long as she stuck so close to Rev. Corneille, as there was a very bitter feeling there. She said “ yes, I [know]. In the future I shall act differently.” At the time Webel called upon her at the hospital he also saw Rev. Corneille there. She wrote to her sister while in the hospital, who visited her and the relations appear to have been generally *150friendly. She also wrote to her niece Helen, the daughter of her sister, of whom she appears to have been very fond, and to whom she stated she would leave the bulk of her property. On the 10th day of March, 1915, she came alone to the hospital, Brand says, and saw him and told him she had come down to Brooklyn to make her will as she did not wish it to be known at home and wanted him to recommend a lawyer. He knowing of her expressed intention to make a gift to the hospital telephoned its lawyer. He was not in and was directed to his cousin. He made an appointment with Rev. Brand by telephone and at her request went with her. Upon arrival at the lawyer’s office he introduced himself and her. She told the lawyer that she wished to make a will, and explained the trouble she had in relation to her father’s and mother’s wills. She said that she wanted to make them small gifts so they could make her no trouble, $100 to each, and wanted a clause in the will that any one contesting it should not have anything. He told her that she could do as she liked with her property, and to put in such a clause in connection with so small a legacy would tend to anger them and be liable to make trouble. She told him she had about $15,000, and to give her brother and sister each $100; a friend $500; her niece $500; two friends $200 each; $1,000 to tjie Methodist Church at White Lake; $1,000 to the Methodist Hospital at Brooklyn, and the balance of about $12,500 to Rev. Edwin Corneille, referring to a note book while talking, thus bequeathing almost her entire property to strangers of the blood. The lawyer asked her whom she would have for executor and she asked if it was necessary and was told it was advisable. He then asked her if there was no one she had confidence in; receiving no reply he asked her if she could trust Rev. Brand and she asked him if he would accept. He, after asking whether his appointment as • •executor would affect the legacy to the hospital, and being assured that it would not, accepted. She was told that the will could not be completed that day and she and Rev. Brand left after making an appointment for the next day. She remained over night in Brooklyn and the next day went to the hospital where she met Rev. Brand and together they went to the lawyer’s office where the paper was executed *151with the lawyer and his brother acting as witnesses. She left the paper in the custody of the lawyer, and returned home. It bore the date of March 11, 1915. About the month of June, 1915, she talked with Mr. Webel about his bringing a lawyer from New York to make a will, saying she did not want any of the Sullivan county lawyers. She said she had done something that was not right, and she wanted to rectify ' it. He told her he had a friend, a lawyer at Mt. Vernon where he lived, and that he might get him to come up and make arrangements with him, writing her July 12, 1915, that if she wished him to come up with the attorney he spoke about, to let him know and he would bring the attorney with him and he could attend to all matters she wanted him to. On July 29, 1915, she sent the Rev. Corneille a check for $75. On July 16, 1915, she also donated $1,000 to the hospital under an agreement that it would pay her four and one-half per cent interest thereon during her lifetime. Mrs. Corneille was very attentive to Sophia Morison during July and August, 1915, preceding Sophia’s death. Sophia complained to Mr. Webel that she wished Mrs. Corneille would leave her alone once in a while so she could breathe. The possible explanation of the reason for not having the lawyer from White Plains come up to draw her will was the constant presence of Mrs. Corneille. It seems probable that her giving the hospital a check for $1,000, and Rev. Corneille a check for $75 were in contemplation of changing her will. Nothing in the record indicates her intention to give the hospital $2,000.
The evidence clearly establishes that she was a nervous, irritable person, changeable to her friends and neighbors, and suspicious of all with whom she was associated or did business, except the Corneille family. The weight of evidence was that she was uncleanly, and odd in her dress. She said she was queer, and asked her physician to give her a statement that she was sane. After her death there was found in her safe deposit box in the bank upon a blank will a statement dated April 20, 1907, purporting to.have been signed by a physician that he had that day examined and found her perfectly sound in mind and body. For a number of years she expressed fear that her brother and a physician were attempting to have her sent to an asylum. At the age of *152twenty she suffered a stroke which paralyzed the whole left side of the body, from which she recovered in one and a half years. There is much evidence of her business transactions, her queer sayings, actions and appearance for a number of years. She was poorly nourished, complained that her right leg was growing rapidly weaker, that she just dragged it along and that she could not raise it and put on her shoe. There was in evidence the opinions of lay witnesses and physicians who saw her, as to her mental capacity for making a will. They characterized her actions and sayings as irrational. The superintendent of the Middletown State Hospital for the insane who had been connected with the hospital for thirty years, and the assistant superintendent who had been connected with it for nineteen years were called as witnesses and both testified that, in their opinion, she was not of sound and disposing mind, but was insane. More than thirty people in the community were called as witnesses and testified as to her slovenly habits, which had grown worse as she grew older, and to acts and sayings which they characterized as irrational.
The Corneilles were present in court, and although they would have been most important witnesses did not see fit to subject themselves to examination.
The trial was had hi May, 1917, before a jury and one of the oldest and most respected justices of this court. It commenced on the fourteenth day of May and concluded on the twenty-second day of May. The record contains 600 pages. The charge occupied 13 pages. At its close not an exception was taken to it by either party. The proponents made two requests- to charge which were substantially complied with. At the close of -the trial the proponents moved to set the verdict aside and for a new trial. The court denied the motion. No complaint is made by the proponents in their brief .of an exception. The case must finally be determined by a jury. No reason appears why another jury would decide the case differently. The case could not be more carefully tried.
The decree should be affirmed, with the costs of the appeal.
Cochrane, J., concurred.
*153Decree of the Surrogate’s Court reversed on law and facts, and matter remitted to said court to enter a decree in harmony with the opinion of Woodward, J., with costs to the appellant. This court disapproves of the findings of the jury No. I, II, III and IV, and finds that the instrument propounded herein is the last will and testament of Sophia Morison, deceased; that the same was duly executed as required by law; that the said decedent, at the time of making such instrument, was of sound mind and memory, and capable of making a will; that the execution of said instrument by said decedent was not obtained by undue influence.